DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 12-13, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holland (US 2010/0102004).
Regarding claim 1, Holland provides a method for performing phase separation of an aqueous-based mixture (title/abstract, [0013]), having the steps of: 
passing an amount of a first aqueous-based mixture through a magnetically conductive conduit having magnetic energy directed along the longitudinal axis of the magnetically conductive conduit and extending through at least a portion of the first 
establishing a flow of an amount of the conditioned aqueous-based medium through at least one separation apparatus, said at least one separation apparatus having a capacity to extract at least one of a solid material and a hydrocarbon material from water in the conditioned aqueous-based medium ([0013,0074] - solid-liquid and oil-water separators disclosed); and 
separating at least one of a hydrocarbon phase and a solid phase from water in the conditioned aqueous-based medium ([0013,0074]), 
wherein at least one of the solid phase and the hydrocarbon phase separates from water in the conditioned aqueous-based medium at an increased rate as compared to a rate of separation of at least one of the solid phase and the hydrocarbon phase from water in the first aqueous-based mixture ([0071], breaking emulsions for instance, since Holland performs the magnetic conditioning in the same manner as claimed, Holland is necessary performing this function in its usual and normal operation; note also MPEP 2112.02).
	Regarding claims 12-13, Holland provides the same magnetic/electric field treatment as that of the claims.  As such, the process necessarily results in the aqueous based mixture after conditioning to have a lower viscosity and larger particle sizes (of the solids or oil) ([0071], see also MPEP 2112.02).


	Regarding claims 17-18, Holland further provides either chemical compound addition to the mixture prior to conditioning or the conditioned medium ([0072]).
Regarding claim 19, Holland further provides wherein the magnetic energy is concentrated in a plurality of distinct areas along the longitudinal axis of the magnetically energized conduit ([0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland (US 2010/0102004).

	Regarding claim 3, Holland further provides that the water has a reduced volume of hydrocarbons (implicitly provided by oil-water separations; [0074]).
Regarding claim 4, Holland further provides wherein the water is injected into a waterflood formation ([0003] - returned to the oil formation; since the formation is being filled with water, this is a waterflood).
Regarding claim 5, Holland further provides wherein the water is injected into a disposal well ([0003] - oil formations are part of a well).
Regarding claim 6, Holland further provides wherein the water is reclaimed for exploration and production applications ([0003]).
Regarding claim 7, Holland further provides wherein the water is directed through additional water reclamation processes ([0074-0075]) and discharged into the environment ([0003]).
Regarding claim 8, further having the step of recovering at least one solid phase from the conditioned aqueous-based medium. Holland further provides separation of solids from water ([0074]) and that water is used for further processes ([0003]) but does not expressly provide for the recovery of solids from the medium.  However, one having ordinary skill in the art at the time of the invention would have found it to be obvious to 
Regarding claim 9, Holland further provides wherein the solid phase has a reduced volume of at least one of the hydrocarbon phase and water (implicitly provided in a solid-liquid separation).
Regarding claim 10, Holland further provides separation of water from oil ([0074]) and that water is used for further processes ([0003]) but does not expressly provide for the recovery of oil from the medium.  However, one having ordinary skill in the art at the time of the invention would have found it to be obvious to have recovered oil from the separation process for the purpose of using it in subsequent operations or for sale.
	Regarding claim 11, Holland further provides that the oil has a reduced volume of water (implicitly provided by oil-water separations; [0074]).
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland (US 2010/0102004) in view of Gallo et al. (US 2009/0078632).
Regarding claim 15, Holland discloses all limitations set forth above.  Holland does not expressly provide for heating the conditioned medium upstream of the separation apparatus.
	Gallo discloses a oil separation process (title/abstract) wherein oil-water (sludge) is heated in a heating skid (106) prior to phase separation (oil-water separation via phase separation system 110) in figure 1.  Gallo discloses the use of heating for reducing viscosity to make it easier to remove residual solids and make for addition of treatment chemicals to be more easily blended prior to phase separation ([0022]).
.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holland (US 2010/0102004) in view of Jones (USP 4,012,207).
Regarding claim 16, Holland discloses all limitations set forth above.  Holland does not expressly provide for heating the conditioned medium within the separation apparatus but does provide as noted above oil-water (emulsion) separation apparatus.
	Jones provides an emulsion separation apparatus (title/abstract) wherein the device separates the emulsions using heat within the apparatus as well as settling zones (abstract). The heating provides for release of gas and stratification of oil-water (C6/L49-68).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have replaced the separator of Holland with the unit as taught by Jones for the purpose of providing for an improved oil-water separation that also removes gases in a separator that provides for maximum residence times and higher efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID C MELLON/Primary Examiner, Art Unit 1796